Case: 13-13079   Date Filed: 03/06/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13079
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:08-cr-60071-WPD-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CYRUS VANCE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (March 6, 2014)



Before WILSON, HILL, and ANDERSON, Circuit Judges.
               Case: 13-13079     Date Filed: 03/06/2014   Page: 2 of 2


PER CURIAM:

      The court has reviewed the record and the briefs of the parties, and has

reviewed the findings and conclusion s of the district court. We find no error and

the judgment of the district court is


      AFFIRMED.




                                          2